Citation Nr: 1813473	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-41 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to December 2003 and from May to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. PTSD has been manifested by complaints of nightmares, suicidal ideation, hypervigilance, isolation, irritability, flashbacks, sleep problems, hallucinations, difficulty concentrating, easily startled, and conflict with family and coworkers.

2. Mental status examination has shown objective findings of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, infrequent suicidal ideation, irritability, hypervigilance, detachment, and recurring thoughts.

3. The Veteran's service-connected disabilities do not preclude the performance of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1110, 1154 (b), 5107 (b); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for a TDIU have not been met.  38 U.S.C. §§ 1110, 1154 (b), 5107 (b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

A 70 percent rating for PTSD contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Finally, a 100 percent disability rating is warranted for PTSD resulting in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 31-40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Current mental health evaluations no longer use the GAF as an assessment of functioning.  Compare Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) with Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5); see also 38 C.F.R. § 4.125.

Evidence in support of the claim includes an April 2011 statement from the Veteran's friend who described him as crazy and saying things that had not happened, an April 2011 statement from his grandmother that he suffered from speech issues and trouble remembering names in the family, and an April 2011 statement from the Veteran that it was hard for him to get along with family and coworkers.  

In addition, an April 2014 private physician that found restrictions of activities of daily living were marked and difficulty in maintaining social functioning was marked/extreme.  In July 2014 and April 2015, private physicians found that there was clearly evidence of cognitive impairment, attributable to stress and depression, and that the Veteran seldom left home and had difficulty engaging with others.  He was assigned GAF scores of 50 and less than 50, respectively.  Finally, an October 2016 VA examination found him to have total occupational and social impairment.  

Notwithstanding the above, the evidence as a whole shows the Veteran's functioning varied from mild transient symptoms to deficiency in most areas. 

Specifically, a May 2011 VA discharge summary note found that during the course of his hospitalization, the Veteran gained coping skills for his PTSD and did not have any suicidal ideation.  He reported infrequent nightmares and recurrent insomnia, but denied flashbacks and intrusive thoughts.  He was assigned a GAF score of 65 upon discharge.  Another May 2011 treatment note showed that the Veteran was referred for an evaluation based on reported disorganized thinking/processing difficulties and affect.  Upon examination, these symptoms were not present.  

A September 2011 examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  He had moderate PTSD symptoms and was assigned a GAF score of 53.  In a July 2012 and August 2012 VA treatment note the Veteran was assigned a GAF score of 55 and 50, respectively.  In December 2015, a VA examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  In January 2016, an examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran had good impulse control and he denied current suicidal and homicidal ideation.  

In a March 2017 VA treatment note, the Veteran appeared clean, cooperative and oriented.  Judgment was normal and insight was limited.  Thought processes were logical.  Finally, in August 2017, a VA examiner found that the Veteran had grossly inconsistent results and that his actions and demeanor showed him to be more highly functioning than he suggested.  

Over the course of the appeal, the Veteran's memory loss was found to be mild in nature with some periods of forgetting names, the Veteran asserted suicidal ideation but was not found to be a persistent danger to himself, he was anxious, hypervigilant, had nightmares, and had some trouble communicating at times.  The evidence overall did not show gross impairment of communication, persistent delusions or hallucinations, inability to maintain hygiene or cleanliness, or inability to function around other people.  GAF scores, while not dispositive, ranged between 50 and 65 which are considerate moderate.  

As stated above, the Board takes note of the lay statements regarding severity of symptoms and the private physicians' treatment notes, including the April 2015 private treatment note that found the Veteran's GAF score to be less than 50.  
The Board has also carefully considered the Veteran's lay assertions that his PTSD is more severe than the assigned rating reflect and he is competent to report perceivable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this case, however, the VA examiners' opinions are more probative than the Veteran's lay assertions as they offer detailed specific specialized determinations relating to the rating criteria, while still considering the Veteran's statements.  In addition, the Board finds that the VA examiners' opinions to be more probative than the private physicians' opinions, as the VA examiners had access to the pertinent evidence of record and made determinations based on the rating criteria.  

Finally, evidence shows that there is improvement in the Veteran's PTSD found during the course of the appeal, and the August 2017 VA examiner noted that the Veteran may be presenting his symptoms as worse than they actually are.  

Accordingly, a schedular rating in excess of 70 percent is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the claim for a schedular disability rating in excess of 70 percent for his service-connected PTSD, the doctrine is not for application and the appeal is denied.

Extraschedular Rating for PTSD

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his PTSD to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, regarding PTSD, the nature and severity of the Veteran's symptoms and the effect on his ability to function in occupational and social settings are incorporated in the schedular criteria for evaluating mental disorders.  The Board notes that he has been hospitalized several times which impacted his ability to work; however, those instances were considered by the RO where he was granted a temporary 100 percent rating for hospitalizations from in early 2011 and late 2015.  

In light of the foregoing, the assigned schedular ratings are adequate, and that referral for consideration of extraschedular ratings for PTSD under 38 C.F.R. § 3.321 (b)(1) is not required.

TDIU

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Specifically, he stated in his December 2016 Form 21-8940 that TDIU was due to his service-connected PTSD.

The Board may assign a TDIU in the first instance provided that certain schedular disability ratings requirements, such as a combined disability rating of 70 percent with at least one disability rating as 40 percent rating, are met.  See 38 C.F.R. § 4.16(a); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16 (a) are not met).

The Veteran is presently in receipt of service connection for PTSD with depressive features, rated as 70 percent disabling, pseudofolliculitis barbae, rated as noncompensable, dermatitis, rated as noncompensable, and tension headaches, rated as noncompensable.  

The Veteran's combined disability rating is 70 percent.  Thus, the schedular rating requirements for a TDIU are met.  38 C.F.R. § 4.16 (a).

Although the Veteran meets the percentage requirements set forth in section 4.16(a) for consideration of TDIU, the Board finds that the evidence establishes that his service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during the pendency of the claim.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  Factors to be considered are a Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

The Veteran is currently unemployed.  The evidence of record indicates that he completed high school.  He was last employed as a correctional officer in September 2011.  

In an April 2011 statement, the Veteran said that work and social environments were full of stress and too much for him to handle.  He said that his current employment caused him numerous anxiety attacks and it was hard to be around inmates and fellow officers.  He said he worked twelve hour shifts and had made multiple requests to reduce his hours due to the side effects from his medication.   

In a July 2011 memorandum issued by the Veteran's employer, he had been written up and provided notice of a pre-dismissal conference for failure to report to work.  He asserted that he overslept due to his medication.  Included in this memorandum was a review of the Veteran's record of corrective actions which included several reports of disagreeable behavior, unexcused absences, tardiness, and insubordination.

In a July 2012 private work evaluation, the private physician found that the Veteran was totally and permanently disabled from service-connected disabilities so as to prevent competitive work with regular pace and persistence on a 40 hour per week basis.  

In a September 2011 PTSD VA examination, the examiner stated that the Veteran had recently quit his job of six years as a correctional officer because he "could not take it."  The Veteran said he was driving to work and something came over him and he turned around.  He reported that he could not get along well with supervisors and coworkers because he stayed to himself and he had been written up for insubordination.  He concluded that he did not feel like he could deal with working at the moment.  

The examiner opined that the Veteran's moderate PTSD symptoms could cause moderate impairment in occupational functioning if the Veteran were employed, particularly with regard to his interactions with others.  However, the examiner stated that mental health symptoms likely would not cause total occupational impairment.  The examiner found that the Veteran could probably function adequately in employment situations in which he worked independently, and was subject to minimal oversight or correction by another individual.  Although the Veteran may experience some impairment in occupational functioning, he did not appear to be unemployable solely due to the effects of PTSD.

In an August 2012 statement, the Veteran said that his PTSD was directly related to his inability to obtain and maintain employment.  In an August 2012 treatment note, his private physician stated that the Veteran's ability to follow work rules, deal with public, interact with supervisor, and maintain attention/concentration were moderate.  His ability to relate to coworkers and deal with works stresses was severe.  His ability to use judgment and function independently was mild.  His understanding, remembering and carrying out complex and detailed, but not complex job instructions was moderate and there were no issues with simple job instructions.  He had no problems maintaining personal appearance or demonstrating reliability; he had moderate problems behaving in an emotionally stable manner and relating predictably in social situations.  The Veteran's private physician found that the Veteran had difficulty with work since 2011.  The Veteran endorsed that ongoing stress, particularly related to PTSD had interfered with his ability to maintain employment.  

In a September 2012 general medical VA examination, the examiner opined that the Veteran did not have any medical conditions that would interfere with employability; he was fully employable for physical or sedentary labor.  He last worked as a corrections officer and had not been employed for one year.  The examiner stated that the only service-connected medical condition the Veteran had was pseudofolliculitis barbae which would not influence employability.  The Board finds this VA examination inadequate as it did not address the Veteran's service-connected PTSD.

In an April 2014 treatment note for depression with anxiety, obsessive compulsive disorder, PTSD, or panic disorder for social security disability claim, the Veteran's private physician noted that the Veteran's ability to remember work-like procedures, understand and remember short and simple instructions, carry out very short and simple instructions, make simple work-related decisions, ask simple questions or request assistance, be aware of normal hazards and take appropriate precautions, and set realistic goals or make plans independently of others were not significantly limited.  His ability to understand and remember detailed instructions, carry out detailed instructions, and maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness were moderately impaired.  

The Veteran's ability to maintain attention and concentration for extended periods, perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances, sustain an ordinary routine without special supervision, interact appropriately with the general public, accept instructions and respond appropriately to criticism from supervisors, and travel to unfamiliar places or use public transportation were markedly limited.  The Veteran's ability to work in coordination with and proximity with others without being distracted by them, complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods, get along with coworkers or peers without distracting them or exhibiting behavioral extremes, and respond appropriately to changes in the work setting, were extremely impaired.

In a September 2014 Social Security Administration (SSA) decision, the SSA found that the Veteran was disabled due to several disabilities including PTSD.

In a July 2014 private treatment psychological evaluation, the Veteran reported that he worked as a corrections officer from June 2005 to September 2011 and quit due to PTSD and panic attacks.  He reported having difficulty with supervisors and fellow coworker and had trouble keeping a job.  The private physician found that the Veteran was able to function independently but that the quality of his daily activities was below average.  The private physician noted that the Veteran reported that mental problems were factors in his employability.  Problems included difficulty functioning and medication side effects impaired functioning.

In an April 2015 private treatment note, the Veteran's private physician found that the Veteran did not appear to be able to gain or maintain gainful employment.  There was difficulty functioning independently as the Veteran had ongoing isolation.    

In August 2017, a VA examiner found that there was insufficient evidence to indicate that the Veteran was unemployable.  The examiner stated that there were grossly inconsistent results from submitted data in terms of actual impairment.  The Veteran had a non-VA provider complete an assessment which indicated a profound impairment, which did not match or dovetail with his actual functioning.  The Veteran reported he had trepidation about working, which was perhaps valid, since it had been some years since he had been out of the work force.  However, the examiner found that the Veteran was likely re-trainable.  

Moreover, the examiner noted that while the Veteran was in treatment, he was observed by staff in compensation and pension to be providing direct assistance to other veterans in filing their claims.  The examiner said that this would clearly indicate that the Veteran was more than capable of working with others, sacrificing his own time, even in the midst of being in his own recovery.  The examiner found that this indicated the Veteran's functioning was much higher than what he wished to present.  

The examiner further stated that one could not ignore the quality, scholarly approaches, in which the Veteran had taken to file claims for himself.  Thus, this would indicate he could work in some capacity.  The examiner opined that perhaps the Veteran could not work in the previously high stressful role as a corrections officer, but certainly in a capacity of some sort; therefore PTSD did not render him unemployable.  Evidence favored he had been doing work-like tasks all the while; meanwhile while not in any meaningful treatment.  The examiner said that the Veteran did not appear particularly motivated to attempt to engage in employment.  This was not a symptom of PTSD but rather his own choice.

The Board notes that the Veteran submitted documents showing that he was laid off due to his PTSD and that he receives disability; however, unemployment from one job and receiving disability does not necessarily preclude the Veteran from being able to work in a different setting.  Thus, the examiners' opinions are more probative as they directly address the Veteran's employability and provide examples of work-like settings that the Veteran would work best in. Moreover, these opinions were based, in part, on actually observing the Veteran engaging in activities.

The Board has carefully considered the Veteran's statements regarding the effects of his disabilities on his employability.  Although he experiences difficulty being around others as a result of his disabilities, repeated VA examinations have indicated that he is not precluded from obtaining or maintaining substantially gainful employment.  In fact, the August 2017 examiner found that the Veteran appeared to indicate his inability to work based on his actions showing otherwise.  The Board has assigned these examination reports great probative value as they were based on an examination of the Veteran and a review of the pertinent evidence of record.  

In this regard, while it is apparent that the Veteran is impaired due to PTSD, the critical question is whether this would cause him to be unable to work, notwithstanding his age or other nonservice-connected problems.  For the reasons discussed above, the preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the appeal is denied. 


ORDER

A schedular rating in excess of 70 percent for PTSD is denied.

A TDIU is denied.



______________________________________________
L.HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


